DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending U.S. Patent 10,951,419. Although the claims at issue are not identical, they are not patentably distinct from each other because aside from a few minor differences, these claims contain the same limitations and perform the same functions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-27 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al., (US 20150358169 A1) hereinafter referred to as Krishnamurthy in view of Russell et al., (US 20140298371 A1) hereinafter referred to as Russell.
Regarding Claim 21, Krishnamurthy discloses A first device, comprising: one or more processors; and memory having program instructions stored therein that are executable by the one or more processors to cause the first device to: perform a pairing operation with a second device [Fig 6, element 600, Accessory Device (second device), element 604, Host Computing Device (first device)] [paragraph 0034, the authentication may be mutual such that the host and the accessory device authenticate each other. This may allow a “pairing” of the host and the accessory device to be established, so that the accessory device is specifically associated with that host] 
wherein performing the pairing operation includes: using a trusted computing system to obtain a signature for first data; [paragraph 0031, Upon receipt, the security module signs the random number, chip ID, and SKU with the appropriate private key (e.g. a private key corresponding to the SKU) at 414] 
sending the signature to the second device; [paragraph 0039, The host receives the pairing certificate at 528, and then forwards the pairing certificate as a “host certificate” to the accessory device at 530] 
and establishing a secure communication link with the second device by using data associated with the signature. [paragraph 0039, The accessory device receives the host certificate at 532, and verifies the host certificate via a public key of the remote pairing service at 534. This public key corresponds to the private key used to encrypt the pairing certificate at 526. After verifying the host certificate via the public key, the accessory device may verify the information contained in the host certificate]
Krishnamurthy does not explicitly teach that includes a biosensor.
Russell teaches that includes a biosensor, [Claim 1, at a first personal identification device, a biometric input of a first user based on a biometric template of the first user stored at the first personal identification device] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Russell with the disclosure of Krishnamurthy. The motivation or suggestion would have been for “portable and remotely controlled user privileges, and electronic/digital resource and asset management.” (paragraph 0003)
Regarding Claims 22, 32, and 39, Krishnamurthy discloses wherein the first data includes a public key of the first device. [paragraph 0039, The accessory device receives the host certificate at 532, and verifies the host certificate via a public key of the remote pairing service at 534. This public key corresponds to the private key used to encrypt the pairing certificate at 526. After verifying the host certificate via the public key, the accessory device may verify the information contained in the host certificate]
Regarding Claim 23, Krishnamurthy discloses wherein the data associated with the signature includes a private key associated with the public key. [paragraph 0039, The accessory device receives the host certificate at 532, and verifies the host certificate via a public key of the remote pairing service at 534. This public key corresponds to the private key used to encrypt the pairing certificate at 526. After verifying the host certificate via the public key, the accessory device may verify the information contained in the host certificate]
Regarding Claims 24 and 35, Krishnamurthy does not explicitly teach wherein the program instructions are further executable to cause the first device to: perform an authentication of a user based on biometric data collected by the biosensor of the second device.
Russell teaches wherein the program instructions are further executable to cause the first device to: perform an authentication of a user based on biometric data collected by the biosensor of the second device. [Claim 1, authenticating, at a first personal identification device, a biometric input of a first user based on a biometric template of the first user stored at the first personal identification device] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Russell with the disclosure of Krishnamurthy. The motivation or suggestion would have been for “portable and remotely controlled user privileges, and electronic/digital resource and asset management.” (paragraph 0003)
Regarding Claim 25, Krishnamurthy discloses wherein using the trusted computing system includes: sending, to the trusted computing system via a network, a request that includes the first data. [paragraph 0031, The application receives this information and forwards it to the security module at 410, where it is received at 412. Upon receipt, the security module signs the random number, chip ID, and SKU with the appropriate private key (e.g. a private key corresponding to the SKU) at 414]
Regarding Claim 26, Krishnamurthy discloses wherein the first data includes an identity of the first device and data provided by the second device. [paragraph 0038, The remote pairing service also may store identifying information regarding the host device and the accessory device for use in determining whether future pairing involving one or more of the host device and the accessory device is allowed]
Regarding Claims 27 and 37, Krishnamurthy discloses wherein the pairing operation is performed with the second device via a wireless interface. [paragraph 0072, Communication subsystem 910 may include wired and/or wireless communication devices compatible with one or more different communication protocols]
Regarding Claim 29, Krishnamurthy discloses wherein the trusted computing system is a separate device that is trusted by both the first and second devices. [paragraph 0024, Further, the security module also may comprise code executable to limit a number of security chips that may be activated by the security module. In this manner, any breach of security, e.g. via breach of a private key stored on the security module, may be limited to the number of authorized activations, and thus may limit the effect of the security compromise. Further, in some embodiments, the security module may comprise different private keys (each with a corresponding public key) for different SKUs of an accessory device]
Regarding Claim 30, Krishnamurthy discloses wherein the pairing operation is performed without requiring user input. [Abstract, a host computing device configured to conduct an initial portion of a mutual authentication session with an accessory device, and send information regarding the host computing device and the accessory device to a remote pairing service via a computer network. The host computing device is further configured to, in response, receive a pairing certificate from the remote pairing service, the pairing certificate being encrypted via a private key of the remote pairing service, and complete the mutual authentication with the accessory device using the pairing certificate from the remote pairing service – no user input involved with the pairing]
Regarding Claim 31, Krishnamurthy discloses A second device, comprising: one or more processors; memory having program instructions stored therein that are executable by the one or more processors to cause the second device to: performing a pairing operation with a first device, [Fig 6, element 600, Accessory Device (first device), element 604, Host Computing Device (second device)] [paragraph 0034, the authentication may be mutual such that the host and the accessory device authenticate each other. This may allow a “pairing” of the host and the accessory device to be established, so that the accessory device is specifically associated with that host] 
wherein performing the pairing operation includes: receiving a signature for first data of the first device, wherein the signature is a signature of a trusted computing system; [paragraph 0031, Upon receipt, the security module signs the random number, chip ID, and SKU with the appropriate private key (e.g. a private key corresponding to the SKU) at 414] 
verifying the signature of the trusted computing system; and in response to successful verification of the signature of the trusted computing system, establishing a secure communication link with the first device by using the first data. [paragraph 0039, The accessory device receives the host certificate at 532, and verifies the host certificate via a public key of the remote pairing service at 534. This public key corresponds to the private key used to encrypt the pairing certificate at 526. After verifying the host certificate via the public key, the accessory device may verify the information contained in the host certificate]
Krishnamurthy does not explicitly teach a biosensor.
Russell teaches a biosensor; [Claim 1, at a first personal identification device, a biometric input of a first user based on a biometric template of the first user stored at the first personal identification device] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Russell with the disclosure of Krishnamurthy. The motivation or suggestion would have been for “portable and remotely controlled user privileges, and electronic/digital resource and asset management.” (paragraph 0003)
Regarding Claim 33, Krishnamurthy discloses wherein the pairing operation includes: providing second data via the first device to the trusted computing system for signature, wherein the verifying includes verifying the signed second data. [paragraph 0038, The remote pairing service also may store identifying information regarding the host device and the accessory device for use in determining whether future pairing involving one or more of the host device and the accessory device is allowed]
Regarding Claim 34, Krishnamurthy discloses wherein establishing the secure communication link includes: providing a public key of the second device to the first device; and using a private key corresponding to the provided public key to establish a shared key with the first device. [paragraph 0039, The accessory device receives the host certificate at 532, and verifies the host certificate via a public key of the remote pairing service at 534. This public key corresponds to the private key used to encrypt the pairing certificate at 526. After verifying the host certificate via the public key, the accessory device may verify the information contained in the host certificate]
Regarding Claim 36, Krishnamurthy does not explicitly teach wherein the program instructions are further executable to cause the second device to: provide the biometric data to the first device via the established secure communication link.
Russell teaches wherein the program instructions are further executable to cause the second device to: provide the biometric data to the first device via the established secure communication link. [paragraph 0080, When an individual wishes to access controlled resources, he/she submits another biometric template through a reader on the device. If the submitted identity credential matches the template stored therein, the user is granted access to operate the remote controller and the machinery it controls – the biometric information is “submitted”, i.e. provided] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Russell with the disclosure of Krishnamurthy. The motivation or suggestion would have been for “portable and remotely controlled user privileges, and electronic/digital resource and asset management.” (paragraph 0003)
Regarding Claim 38, Krishnamurthy discloses A method, comprising: receiving, by a trusted computing system, a request for a signature from a first device, [paragraph 0031, sending a request from the application to the security chip for the chip identification number and, in some embodiment, for an SKU of the security chip…Upon receipt, the security module signs the random number, chip ID, and SKU with the appropriate private key (e.g. a private key corresponding to the SKU) at 414] 
wherein the request includes first data for performing a pairing operation between the first device and a second device; [Fig 6, element 600, Accessory Device (first device), element 604, Host Computing Device (second device)] [paragraph 0034, the authentication may be mutual such that the host and the accessory device authenticate each other. This may allow a “pairing” of the host and the accessory device to be established, so that the accessory device is specifically associated with that host] 
verifying, by the trusted computing system, the first data, wherein the first data includes data usable to establish a secure communication link between the first device and the second device; [paragraph 0039, The accessory device receives the host certificate at 532, and verifies the host certificate via a public key of the remote pairing service at 534. This public key corresponds to the private key used to encrypt the pairing certificate at 526. After verifying the host certificate via the public key, the accessory device may verify the information contained in the host certificate] 
and in response to a successful verification of the first data, providing, by the trusted computing system, a signature of the first data to the first device, [paragraph 0038, if it is determined at 522 that pairing between the host and accessory device is permitted, then the remote pairing service may send, at 526 a pairing certificate to the host, wherein the pairing certificate includes the pairing public key and a digest of the security chip certificate, all signed via a private key of the pairing service (which is to be distinguished from the pairing key obtained by the host at 516)]
wherein the signature is verified by the second device prior to using the first data to establish the secure communication link. [paragraph 0039, After verifying the host certificate via the public key, the accessory device may verify the information contained in the host certificate, as indicated at 536. If the information in the pairing certificate is not verified, then the pairing process may cease]
Krishnamurthy does not explicitly teach that includes a biosensor.
Russell teaches that includes a biosensor [Claim 1, at a first personal identification device, a biometric input of a first user based on a biometric template of the first user stored at the first personal identification device] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Russell with the disclosure of Krishnamurthy. The motivation or suggestion would have been for “portable and remotely controlled user privileges, and electronic/digital resource and asset management.” (paragraph 0003)
Regarding Claim 40, Krishnamurthy discloses wherein the first data includes data provided by the second device for signature by the trusted computing system. [paragraph 0038, The remote pairing service also may store identifying information regarding the host device and the accessory device for use in determining whether future pairing involving one or more of the host device and the accessory device is allowed]

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Russell, as applied to Claim 21, and further in view of Tunnell et al., (US 20140325220 A1) hereinafter referred to as Tunnell.
Regarding Claim 28, the combination of Krishnamurthy and Russell does not explicitly teach wherein the pairing operation establishes a peer-to- peer network.
Tunnell teaches wherein the pairing operation establishes a peer-to- peer network. [paragraph 0072, Alternatively, one-time pairing codes may be passed via other communications, such as but not limited to voice, text, email, mail, a midpoint or peer-to-peer communications, or combinations thereof] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Tunnell with the disclosures of Krishnamurthy and Russell. The motivation or suggestion would have been “for authentication, key management, and securing data exchanged between two or more endpoints.” (paragraph 0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497